DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment to U.S. Patent application 17/071,737 filed on 6/16/2022.  Claims 1-18 are pending in the case. Claims 1, 6 and 11 have been amended. Claims 16-18 have been added. Claims 1, 6, and 11 are independent claims.
This office action is Final.

Claim Objections
Claims 2-5, 7-10, and 12-15 are objected to because of the following informalities:  In the amended document, claims 2-5, 7-10, and 12-15 does not have any identifiers, however, according to 37 C.F.R. 1.121(c), each amendment document must include a complete listing of all claims ever presented in the application, in the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). See MPEP 714 II. C. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation "the generating" in line 2.  However, there are more than one “generating” steps exist in the prior limitations, therefore, it is not clear which one it directs. Claims 17 and 18 contain substantially similar issues, therefore, these claims are similarly rejected.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Capon (US Patent Application Publication US 20190278815 A1), referred to as Capon herein.
Kolam (US Patent No. US 9641591 B1), referred to as Kolam herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capon in view of Kolam.
Regarding independent claim 1, Capon discloses “A computer-implemented method for automating mapping of a rendered webpage (Capon, at ¶ [0013], discloses render hybrid webpages that include both host content and visualizations.), the method comprising: 
receiving, by a device comprising an encoder and a decoder, a source file from a website data source, wherein the source file is associated with generation of a website … and wherein the website comprises the rendered webpage (Examiner notes that this step describes well known web page rendering process by a browser of a client, which means receiving a renderable HTML file from a web server. Further, the rendered webpage in this step may be a typo of renderable webpage because the “receiving” happens before the rendering the website. id. at ¶ [0021], receiving computer instruction code representing a webpage comprising one or more content elements, the computer instruction code, when executed, causes the computer processor to render the webpage and the one or more content elements.); 
selectively tainting, by the device, the received source file (Examiner interprets “tainting” or its conjugate as “altering” or “editing”, because current claim language does not describe any bad or corrupt intention in editing webpage, and original specification describes “alter” as synonym of the “taint” (Par. 29-30 and 41). id. at ¶ [0006], a portion of the source code changed dynamically.); 
generating, by the device and based on the selectively tainted source file, a request-message, wherein the request-message comprises the selectively tainted source file; transmitting, by the device, the request-message to a website-generation system (Examiner notes that these two steps are simply describing sending changed code to a rendering application. id. at ¶ [0019], changed website code is transmitted to a rendering application causes the generation of the hybrid display.); 
retrieving, by the device, a response from the website-generation system, wherein the response comprises a generated website with an artifact (id. at ¶ [0021], describes providing a presentation layer over a webpage.); 
comparing, by the device, the response to the received source file (id. at ¶ [0021], determining one or more candidate locations of the content element within the computer instruction code based at least on an analysis of the source information of the selected content element, which means comparing the changed content element with the candidate locations of the content element within the computer instruction code.); 
deducing, by the device and based on comparing the response to the received source file, a relationship between the tainted source file and a webpage element of the rendered webpage by programmatically selectively polling the meaning of website-generation system (Examiner notes that there is not enough definition of “programmatically selectively polling” in the specification, therefore it requires interpretation. The examiner interprets the action as identifying a stable tag location in a DOM hierarchy for the selected or changed content element. id. at ¶ [0021], analyzing one or more nodes of the DOM proximate within a DOM hierarchy of the one or more nodes of the DOM, whereas the stable tag location representing a location within the computer instruction code of the webpage where additional computer instruction code can be appended such that a visual tag is graphically anchored on or visually proximate to the selected content element when the webpage is rendered.); 
determining, by the device and based on the deduced relationship between the tainted content information and the webpage element, an exact location of the artifact in relation to the rendered webpage (id. at ¶ [0021], determine a stable tag location of the selected content element from the one or more candidate locations.); 
reconstructing, by the device and based on the determined exact location of the artifact in relation to the rendered webpage, the rendered webpage (id. at ¶ [0021], generating first control signals adapted to control of the display screen on the electronic device, the first control signals, when executed, causing rendering of a first visual anchor point of the selected content element based on the first tag information.); 
mapping, by the device and based on the reconstructed rendered webpage, the rendered webpage (Examiner notes that “mapping … the rendered webpage” requires interpretation, because an object is missing with which mapping the rendered webpage. The examiner interprets the mapping as mapping the artifact or the visual component with the rendered webpage. id. at ¶ [0041], render and modify one or more webpages to overlay the presentation layer, maintain a data structure including data records representative of characteristics of a set of visual components, each visual component of the set of visual components includes a locator field representative of a corresponding anchor position defining a relative location on a corresponding webpage that the visual component is rendered when the corresponding webpage is rendered by the one or more networked computing devices.); and generating a user interface, based at least in part on the mapping, for editing the rendered webpage (Examiner notes that “editing the rendered webpage” requires interpretation because it is written as broad language and current claim set does not elaborate what the “editing” means. As described in par. 18 of original specification, editing the rendered webpage is interpreted as editing user interface that is separate from the website’s data sources, which comprise data files such as HTML as described at par. 26. id. at ¶¶ [0040]-[0041], generate and present a graphical user interface (GUI) component as an overlay rendered over the webpage, the GUI component comprising a plurality of user content, wherein one or more of the plurality of user-initiated content is related to the visual anchor point, and receive selected inputs from one or more users, responsive to each selected input of the selected inputs from the one or more users, generate a new visual component to be appended to the data structure.).” A content delivery network has been known for decades for web industry, and Capon also imply such content delivery at ¶ [0175], however, Capon does not explicitly teach “via a content delivery network”.
Kolam is in the same field of producing a modified document object model structure (Kolam, at Abstract) that discloses content provider provides an alternative HTML webpage file includes a node/server of a content delivery network (id. at column 6, lines 33-51).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Capon’s method with HTML file is associated with a content delivery network as taught by Kolam because it would enable to speed delivery of the web content (Kolam, at column 1, lines 15-19).

Regarding claim 2, Capon in view of Kolam teaches all the limitations of independent claim 1. Capon further teaches “wherein the website data source comprises at least one of a content management system, a database, a data file, and a digital asset management system (Capon, at ¶ [0085], describing a HTML source file in website hosting servers, include text that describes a network in a schematic manner.).”

Regarding claim 3, Capon in view of Kolam teaches all the limitations of independent claim 1. Capon further teaches “wherein the artifact comprises mapped data (Capon, at ¶ [0022], describes a source information of the content element from a Document Object Model (DOM) associated with the webpage.).”

Regarding claim 4, Capon in view of Kolam teaches all the limitations of independent claim 1 and its dependent claim 3. Capon further teaches “wherein the mapped data comprises at least one of a data map and a page map, 
wherein the data map represents associations between an element of an input content and user-interface components of the rendered webpage (Capon, at ¶ [0023], describes representing a user input event relating to a tag-able content element of the one or more content elements; in response to the user input event, generating, for display on the electronic device, a visual layer, wherein the visual layer is configured to be presented as an overlay on top of the tag-able content element on the webpage when displayed.), and 
wherein the page map represents associations between the user-interface components and an inferred document object model structure (id. at ¶ [0022], determining whether each of the one or more content elements is tag-able based on the corresponding type thereof; generating and storing a list of DOM node location identifiers corresponding to all tag-able content elements in a non-transitory database.).”

Regarding claim 5, Capon in view of Kolam teaches all the limitations of independent claim 1. Capon further teaches “further comprising: generating, by the device and based on the deduced relationship between the tainted content information and the webpage element, a field map (Capon, at ¶ [0082], discloses the visual anchor points are designed to have information payloads associated with them, and the information payloads provide areas, such as fields.).”
Independent claim 6 is directed towards a non-transitory computer readable storage medium equivalent to a computer-implemented method found in claim 1, and is therefore similarly rejected.
Claims 7-10 are directed towards a non-transitory computer-readable storage medium equivalent to a computer-implemented method found in claims 2-5 respectively, and are therefore similarly rejected.
Independent claim 11 is directed towards a computer system equivalent to a computer-implemented method found in claim 1, and is therefore similarly rejected.
Claims 12-15 are directed towards a computer system equivalent to a computer-implemented method found in claims 2-5 respectively, and are therefore similarly rejected.

Regarding claim 16, Capon in view of Kolam teaches all the limitations of independent claim 1. Capon further teaches “further comprising: receiving, based at least in part on the generating, inputted actions associated with the rendered webpage (Capon, at ¶ [0041], teaches receiving user input selection and a new visual component to be appended to the data structure and to be maintained by the presentation layer persistence engine at the selected candidate anchor location, so that it can  display the visual components associated with content objects in the webpage being traversed at the corresponding anchor positions within the rendered webpage in a hybrid webpage.).”
Claim 17 directed towards a non-transitory computer-readable storage medium equivalent to a computer-implemented method found in claim 16, and is therefore similarly rejected.
Claim 18 directed towards a computer system equivalent to a computer-implemented method found in claim 16, and is therefore similarly rejected.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. Applicant argues that “For claim 1 's "mapping, by the device and based on the reconstructed rendered webpage, the rendered webpage," the Office Action similarly relies on a portion of Capon describing "a user input event relating to a tag-able content element of the one or more content elements." … But Capon only contemplates doing this "without disrupting the 'look and feel' of the host website." Id. Thus, Capon merely mentions "provid[ing] users with the opportunity to generate annotations or comments without actually placing them into the actual website." Id. Thus, to the extent Capon's overlay even constitutes the user interface of amended claim 1 (which Applicant does not concede), neither Capon does not disclose at least: "generating a user interface, based at least in part on the mapping, for editing the rendered webpage," as recited in amended claim 1.” (Remarks, page 8). Examiner respectfully disagrees. “reconstructing …”, “mapping …”, “generating …” steps are written broadly, and lacks specific description. Therefore, examiner interpreted corresponding limitations in light of the specification in accordance with their broadest reasonable interpretation. For mapping step, examiner provided detailed explanation about how Capon mapping the rendered webpage with visual components. For the amended generating step, examiner provided explanation of how Capon’s disclosure is relevant to the amended limitations as written in the above rejection. As for the newly added claims 16-18, the examiner rejected the added limitations with directing Capon’s relevant portion of the corresponding description. Therefore, the examiner respectfully asserts that the cited art sufficiently teaches each and every element of the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144